Case 1:19-cr-00725-JPO Document9 Filed 10/16/19 Page 1of1

AO 458 (Rev. 06/09} Appearance of Counsel

UNITED STATES DISTRICT COURT

USA

 

Plaintiff

Correa

 

To:

Date:

Defendant

for the

Net Nae ee ee ee

weno. IA CE ADE (Pe)

APPEARANCE OF COUNSEL

The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Cay ( oA Capea

ho ~ te ~ 1%

 

Win Nar

Attorney's signature

Willian Ihamadk®

Printed name and barhumber

ozo ES Kee py uno

 

Address

LaMar ry ass) Bowden bo

E-mail aékdress

ZA ATV TAS

 

Telephone number

 

FAX number

 
